Case 1:19-cv-05896-FB-RER Document 16-3 Filed 02/12/20 Page 1 of 2 PageID #: 181



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK


 JOSEPH J. PLUMERI II,                                 Civil Case No.: 1:19-cv-05896-FB-RER

                     Plaintiff,

 v.                                                      [PROPOSED] DEFAULT JUDGMENT

 STEVEN B. BARGER,

                     Defendant.


              The summons and complaint in this action having duly been served on the above-named

 Defendant Steven B. Barger, and said Defendant having failed to plead or otherwise defend in

 this action despite numerous extensions of time, and said default having been duly noted by this

 Court on February 11, 2020, and upon the annexed declaration of default judgment, on motion of

 Plaintiff Joseph J. Plumeri II, through his attorneys, it is hereby:

              ORDERED that default judgment is entered in favor of Plaintiff Joseph J. Plumeri II and

 against Defendant Steven B. Barger on Counts I and II of the Complaint for Declaratory

 Judgment filed in the above-captioned action and the Complaint in its entirety;

              ORDERED that Defendant Steven B. Barger is barred, estopped, and prohibited from

 suing or bringing any action against Plaintiff Joseph J. Plumeri II for fraud in the inducement,

 breach of contract, unjust enrichment, conversion, theft of intellectual property, defamation,

 slander, unjust enrichment, or any other claim arising from or relating to Plumeri’s testimony in

 the matter of Steven Barger v. First Data Corporation, 1:17-cv-04869-FB-LB; and it is further

              ORDERED that Plaintiff Joseph J. Plumeri II has no duty to preserve any electronically

 stored information, documents, texts, phone records, materials or other forms of information as

 identified in the October 11, 2019 letter annexed to the Complaint as Exhibit 1.



 36391261.2
Case 1:19-cv-05896-FB-RER Document 16-3 Filed 02/12/20 Page 2 of 2 PageID #: 182



 Dated: Brooklyn, New York
        ________ ___, 2020

                                                By: _____________________
                                                    Honorable Frederic Block




                                      -2-
 36391261.1 02/12/2020
 36391261.2
